internal_revenue_service number release date index number ------------------------ -------------------- ------------------- ------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ---------------- telephone number -------------------- refer reply to cc tege eoeg eo3 plr-138653-15 date date -------------------- ------------------------------------- ---------------------------------------- -------------------------- -------------------------- -------------------------- ------------------------------------------------ founder company county court date date date developer development project ---------------------------- state x year -------- --- ------ dear ---------- this is in response to your letter dated date requesting an extension for an additional five years under sec_4943 of the internal_revenue_code code for disposing of certain excess_business_holdings facts founder incorporated you as a state nonprofit corporation on date you are exempt from federal_income_tax under sec_501 and are classified as a private_foundation within the meaning of sec_509 plr-138653-15 on date you acquired of the stock of company as the sole beneficiary of a revocable_trust that was formed by founder following the closing of the estate offounder company owns an x membership interest in multiple joint ventures that were formed to develop market and sell development project developer an unrelated third party owns the remaining interests your ownership of stock in company constitutes excess_business_holdings under sec_4943 your initial five-year period for disposing of excess_business_holdings ended on date you have been trying to dispose_of your interest in company since year during the initial five-year period for disposing of excess_business_holdings under sec_4943 company and developer attempted to develop market and sell the development project subsequently disputes arose between company and developer over the development and sale of the development project these disagreements resulted in litigation in county court which has adversely affected your ability to sell the company you received a number of inquiries about marketing and selling the development project and buying your interest in company including informal offers to purchase these offers to purchase were substantially below fair_market_value because of the size value nature and complexity of development project you have been unable to complete the sale of company within the prescribed five-year period prior to the end of the initial five-year period for disposing of excess_business_holdings under sec_4943 you submitted a request to the internal_revenue_service for an extension of five years to complete the required disposition you have submitted a plan for disposing of the company within five years to the attorney_general of state the first step of your proposed plan is to resolve the litigation company submitted an offer to developer to acquire all of its interests in development project if developer accepts this offer company will be in a position to market and sell the development project free of the restraints of the joint_venture agreements company and developer also are negotiating the appointment of an experienced third-party chief restructuring officer to the boards of the joint ventures the chief restructuring officer would have authority to make decisions about the development project and prepare it for sale if these two options are not successful company will petition the county court to appoint a receiver to sell the development project after the litigation has been resolved you will retain a broker with expertise in marketing and selling the development project to potential buyers you will make diligent efforts to dispose_of the company stock or company’s membership interests in the joint ventures you will provide a copy to the internal_revenue_service of any response you receive from the attorney_general based on the documentation submitted and the facts and representations described above you requested the following rulings plr-138653-15 ruling_request sec_1 extend for an additional five years the period of time for disposing of excess_business_holdings under sec_4943 your interest in company will not be subject_to the sec_4943 a tax during the extension period law sec_4943 imposes a tax on the value of excess_business_holdings of any private_foundation in a business_enterprise sec_4943 provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are twenty percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 provides that the permitted holdings of a private_foundation in any business_enterprise which is not incorporated shall be determined under regulations prescribed by the secretary such regulations shall be consistent in principle with paragraphs and except that in the case of a partnership or joint_venture profits interest shall be substituted for voting_stock and capital interest shall be substituted for nonvoting_stock sec_53_4943-3 of the federal_income_tax regulations provides that in the case of a partnership or joint_venture the terms profits interests and capital interest shall be substituted for voting_stock and nonvoting_stock wherever those terms appear in paragraph b of this section the interest in profits of such foundation or disqualified_person shall be determined in the same manner as its distributive_share of partnership taxable_income in the absence of a provision in the partnership_agreement the capital interest of such foundation or such disqualified_person in a partnership shall be determined on the basis of its interest in the assets of the partnership which would be distributable to such foundation or disqualified_person upon its withdrawal from the partnership or upon liquidation of the partnership whichever is greater plr-138653-15 sec_4943 provides generally that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the five-year period beginning on the date of such change in holdings sec_4943 provides that the internal_revenue_service may extend the sec_4943 period to dispose_of excess_business_holdings for an additional five years where there is an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if a the foundation establishes that - i ii 5-year period and diligent efforts to dispose_of such holdings have been made within the initial disposition within the initial 5-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of such holdings b before the close of the sec_4943 period - i the private_foundation submits to the internal_revenue_service a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation’s disposition of the excess_business_holdings involved and submits to the internal_revenue_service any response the private_foundation received during the five-year period and c the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period analysis you received company stock from founder a disqualified_person under sec_4946 the company stock constitutes excess_business_holdings under sec_4943 therefore you were required under sec_4943 to dispose_of the company stock during the initial five-year period ended on date during the initial five-year period pursuant to sec_4943 you made diligent efforts to dispose_of the company stock however due to the litigation between plr-138653-15 company and developer you have been unable to dispose_of the company stock because of the size value nature and complexity of development project disposition of the company stock within the initial five-year period was not possible except at a price substantially below fair_market_value pursuant to sec_4943 before the end of the initial five-year period you submitted a request to the internal_revenue_service under sec_4943 for an additional five-year period within which to dispose_of your company stock and you described your plan for disposing of company stock your plan presents several alternatives for resolving the litigation and completing the sale of company or its interests in the joint_venture within the requested extension period you also submitted the plan to the attorney_general of state and will provide a copy of any response to the internal_revenue_service based on the information submitted we have determined that your plan to dispose_of your excess_business_holdings in company can reasonably be expected to be carried out before the close of the extension period therefore we conclude that you meet the requirements under sec_4943 for an extension of an additional five years to dispose_of these excess_business_holdings conclusion based on the information submitted we have determined that your plan to dispose_of your excess_business_holdings in company can reasonably be expected to be carried out before the close of the extension period therefore you meet the requirements under sec_4943 for an additional five year period to dispose_of your excess_business_holdings in company your excess_business_holdings in company will not be subject_to tax under sec_4943 tax if you dispose_of them before the close of the extension period this letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described this letter does not constitute a determination that foundation is exempt from tax under sec_501 or is a private_foundation under sec_509 because it could help resolve questions concerning your federal_income_tax status this letter should be kept in your permanent records this letter will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see the enclosed notice notice of intention to disclose a copy of this letter with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in the notice the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an individual with authority to bind the taxpayer and upon the understanding that plr-138653-15 there will be no material changes in the facts this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination this letter is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter must be attached to any_tax return to which it is relevant alternatively if foundation files its return electronically it may satisfy this requirement by attaching a statement to its return that provides the date and control number of this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely don r spellmann senior counsel exempt_organizations branch tax exempt government entities internal_revenue_service washington d c enclosure notice cc
